Exhibit 10.2

 
PROMISSORY  NOTE
(this  "Note")


 
$5,500,000.00
September  26,  2017         

 
FOR  VALUE  RECEIVED  and  WITHOUT  GRACE  (except  to  the  extent,  if  any,
provided  in  the  Term  Loan  Agreement  referred  to  hereinafter),  the 
undersigned ("Maker") promises  to  pay  to  the  order  of  BROOKFIELD  BRP 
HOLDINGS (CANADA)  INC.,  a corporation  formed  under  the  laws  of  Ontario 
("Payee"),  at  the  Principal  Office  (as  such  term  is defined  in  the 
Term  Loan  Agreement  referred  to  hereinafter),  the  sum  of  FIVE  MILLION 
FIVE HUNDRED  THOUSAND  AND  00/100  CANADIAN  DOLLARS  (Can$5,500,000.00)  or 
so much  thereof  as  may  remain  unpaid  pursuant  to  the  Term  Loan 
Agreement  dated  September  26, 2017  by  and  among  Maker  and  Payee (as 
amended,  supplemented,  restated  or  otherwise modified  from  time  to 
time,  the  "Loan  Agreement"),  together  with  interest  at  the  rates  and
calculated  as  provided  in  the  Loan  Agreement.
 
Reference  is  hereby  made  to  the  Loan  Agreement  for  matters  governed 
thereby, including,  without  limitation,  certain  events  which  will 
entitle  the  holder  hereof  to  accelerate  the maturity  of  all  amounts 
due  hereunder.  Capitalized  terms  used  but  not  defined  in  this  Note 
shall have  the  respective  meanings  assigned  to  such  terms  in  the  Loan 
Agreement.
 
This  Note  is  issued  pursuant  to,  is  the  "Note"  under  and  is  payable 
as  provided  in  the Loan  Agreement.   Subject  to  compliance  with 
applicable  provisions  of  the  Loan  Agreement, Maker  may  at  any  time 
prepay  the  full  amount  or  any  part  of  the  Loan  Balance  evidenced  by 
this Note,  subject,  where  applicable,  to  the  payment  of  a  Make  Whole 
Premium,  but  such  payment shall  not,  until  this  Note  is  fully  paid 
and  satisfied,  excuse  the  payment  as  it  becomes  due  of  any payment 
on  this  Note  provided  for  in  the  Loan  Agreement.
 
Without  being  limited  thereto  or  thereby,  this  Note  is  secured  by 
the  Security  Documents.
 
THIS  NOTE  SHALL  BE  GOVERNED  AND  CONTROLLED  BY  THE  LAWS  OF  THE  STATE 
OF NEW  YORK,  WITHOUT  GIVING  EFFECT  TO  PRINCIPLES  THEREOF  RELATING  TO 
CONFLICTS  OF LAW.

 


 
(Signatures  appear  on  following  pages)
 



--------------------------------------------------------------------------------

 
MAKER:


 
POWIN  ENERGY  ONTARIO  STORAGE  II,
LP,  a  limited  partnership  formed  under  the  laws  of Ontario
   
By:
Powin  Energy  Storage  2,  Inc.,  a  corporation
Formed under the  laws of British Columbia, its
general  partne
     
By:
/s/ Geoff Brown
Name:
Geoff Brown
Title:
Director



 












 
(Signature  Page  to  Promissory  Note)
 

--------------------------------------------------------------------------------

